1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 7/13/2021, is acknowledged.

3.  Claims 1-3, 5, 7, 9, 12, 18, 20, 21-28, 30-31, 33, 36-37 are pending.

4.  Applicant’s election Group I, claims 1-3, 5, 7, 9 , 12, 18, 26-28, and 36-37, directed to an antibody or an antigen binding fragment thereof that binds to CTLA-4, and the VL CDR1-3 of SEQ ID NO: 41, 32, 22 and VH CDR1-3 of SEQ ID NOs: 36, 28, 18, VH of SEQ ID O:7 and VL of SEQ ID NO: 14, filed on 7/13/2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

 
5.  Claims 20-25, 30-31, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 1-3, 5, 7, 9 , 12, 18, 26-28, and 36-37 are under examination as they read on to an antibody or an antigen binding fragment thereof that binds to CTLA-4, and the VL CDR1-3 of SEQ ID NO: 41, 32, 22 and VH CDR1-3 of SEQ ID NOs: 36, 28, 18, VH of SEQ ID NO:7 and VL of SEQ ID NO: 14.
 
 7.  Applicant’s IDS, filed 09/18/2020, 4/2/2021,  is acknowledged. However, the Chinese documents B1-B5 of the IDS filed 09/18/2020 are crossed out because there is not English translation to those documents.  Applicant is invited to produce English translation to those documents.

8.  The specification on page 44, line 3 is objected to because it describes MYPPPY motif without providing SEQ ID NO for the MYPPPY motif. 
 
9. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.  Claim 3 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.



A.	  Claim 3 recites “epitope . . . comprises N145, polysaccharide on N146 , or P138 of CTLA-4” is indefinite, it is indefinite to recite amino acid position without structural features for the reference , since different laboratories may use different numbering system to define the CTLA-4 (e.g., with signal peptide, without signal peptide, CTLA-4 precursor, mature CTLA-4). 

 

11. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
12.  Claims 1-3, 5, 7, 9, 12, 18, 26, 27, 28 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims recite “antibody or antigen binding fragment binds to CTLA-4” in claim 1, “wherein binding epitope of antibody or antigen binding-fragment comprises N145, polysaccharide on N145 or P138 of CTLA-4” in claim 3, “an amino acid sequence that is at least 70%, 80%, 90% or 95% homologous to a sequence selected from a group consisting of SEQ ID NOs: 1-14” in claims 7 and 9, “an amino acid sequence selected from  group consisting of SEQ ID NOs: 15, 16, 17, 18 and conservative modifications thereof” in claim 12,  as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to CTLA-4, inhibiting CTLA-4 binding to CD80 or CD86, binding to human/mouse CTLA-4 with a K-D of 4.77E-10 M/1.39E-09 M or less.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

 


[0187] A large number of hybridoma clones were screened on binding to human, murine and monkey CTLA-4 proteins as well as engineered human CTLA-4 expressing cells.  

Table 3 discloses 4 sequenced hybridomas, W3162-1.101.2 (VH and VL of SEQ ID NO: 1 and 8), W3162-1.145.10 (VH and VL of SEQ ID NO: 2 and 9), W3162.1.146.19 (VH and VL of SEQ ID NO: 3, 10) and W3162-1.154.8 (VH and VL of SEQ ID NO: 4, 11).

Example 4 of the specification disclose three anti-CTLA-4 antibodies (except W3162-1.101.2  dure to its relatively low binding activity in ELISA and FACS) were selected for humanization, using CDR-grafting technique.  

Table 5 provides the VH and VL of humanized W3162-1.145.10 z7 (VH and VL of SEQ ID NO: 5 and 12), W3162.1.146.19-z12 (VH and VL of SEQ ID NO: 6 and 13) and W3162-1.154.8-z35 (VH and VL of SEQ ID No: 7 and 14).

Figures 18D and E show the epitopes of Ipilimumab an dW3162.1.46.19-x12 overlap to each other, except a few residues such as N146 an dP138.  In comparison, W3162.154.8z35 bound to a smaller area of CTLA-4 (Figure 18FO than other two antiboides.  All the three antibodies bound to ligand bindign domain of CTLA-4 (Figure 18 A and B), which involve the MYPPY motif.
[0234] The overlapped epitopes of Ipilimumab and W3162-1.146.19-z12 did not explain the unique cross-species binding of antibody W3162-1.146.19-z12. As N145 mutation on CTLA-4 only affected W3162-1.146.19-z12 binding to CTLA-4, not affecting other two antibodies, we further looked at the N-glycosylation sites as potential epitopes. The effect of mutations on two glycosylation sites of CTLA4 on antibody-binding activity is shown on FIG. 17. The binding of Ipilimumab or W3162-1.154.8-z35 on mutated CTLA-4 was not significantly changed (FIGS. 17 A and C). In contract, the binding of W3162-1.146.19-z12 on mutated CTLA-4 N145Q significantly reduced whereas this antibody's binding on CTLA-4 with N113Q did not change. This set of data indicates that the glycan (FIG. 18E) on N145 of CTLA-4 could be the epitope of W3162-1.146.19-z12. The N145 residue is conserved in CTLA-4 of cynomolgus monkey and mouse. 
The claims encompass a genus of anti-CTLA-4 antibodies as well as a subgenus of anti-CTLA-4 antibodies that binds to an epitope comprising N145, polysaccharide on N145 or P138 of CTLA-4.

The Specification fails to provide adequate written description support for a genus of antibodies having the desired functional properties.


In view of the court's logic set out in Centocor, the disclosure of CTLA-4, an epitope comprising N145, polysaccharide on N145, or P138 of CTLA-4 as a fully characterized antigen in the specification, without more, is sufficient to provide adequate written description support for a CLTA-4 antibody that produces a desirable biological activity or therapeutic result.

Importantly, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

 In contrast to applicant’s reliance of describe the epitope comprising N145, polysaccharide on N145, or P138 of CTLA-4 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functional properties recited in claim 2 and binding affinity recited in claim 5,  there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CTLA-4 antibodies to demonstrate possession.   Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen (e.g., CTLA-4) gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-CTLA-4 antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired  functional and therapeutic properties. Applicant is merely rely on the identification of CTLA-4 epitope comprising N145, polysaccharide on N145 or P138  as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-CTLA-4 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CTLA-4 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.
For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
 Artisans are well aware that knowledge of a given antigen (for instance CTLA-4) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of CTLA-A antibodies falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.

Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of antibodies to CTLA-4, including the claimed functional characteristics set forth in Claims 2 and 5, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163
 
Further, the specification at best describes plan for making antibodies that bind CTLA-4 and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

The specification only discloses four anti-CTLA-4 antibodies, W3162-1.101.2 (VH and VL of SEQ ID NO: 1 and 8), W3162-1.145.10 (VH and VL of SEQ ID NO: 2 and 9), W3162.1.146.19 (VH and VL of SEQ ID NO: 3, 10) and W3162-1.154.8 (VH and VL of SEQ ID NO: 4, 11), within the claimed genus of anti-CTLA-4 antibodies.  With respect to representative number of species,  
AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii):

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

Claims 7, 9 and 12 encompass a genus of anti-CTLA-4 antibodies comprising less than the required 6 CDRs as well as a subgenus of antibodies comprising up to 30%  modifications in the CDRs of either or both VH and/or VL.

The specification provides four anti-CTLA-4 antibody, W3162-1.101.2 (VH and VL of SEQ ID NO: 1 and 8), W3162-1.145.10 (VH and VL of SEQ ID NO: 2 and 9), W3162.1.146.19 (VH and VL of SEQ ID NO: 3, 10) and W3162-1.154.8 (VH and VL of SEQ ID NO: 4, 11), which were not random combinations of VH and VL i.e., they had specific VH domain.  The specification discloses only four species within the instant claim scope. The instant application encompasses (but does not exemplify) fragments and CDRs modification up to 30% (deletion/addition/substitution) to the claimed HCDRs and LCDRs of encompassed in SEQ ID 

With respect to the recitation an antibody which does not comprise all 6 CDRs of the antibody, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.

Neither the specification, nor the prior art provides any examples to support the premise that HCDR3 of the VH and VL solely responsible for antigen binding within an antibody.  The prior art does not support a definition of an antibody structure solely by defining the HCDR3   sequence of a VH.  The specification fails to show that a single HCDR3 specificity of the CTLA-4 influences the specificity for any antigen binding antibody.  The specification fails to establish that by replacing HCDR3 of any antibody (e.g.,  αvß3,  αvß6,  α5ß1, CD30 or CD47)  with the claimed HCDR3 of SEQ ID NO: 15-18 lead to  CTLA-4 selectivity switch in concert with the HCDR3 replacement.  Substituting the claimed HCDR3 in an antibody has not been shown to lead to  CTLA-4 selectivity switch in concert with the substituted HCDR3.  Such teachings were not made part of the specification at the time the invention was made.   Accordingly, the 

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 
13.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.  Claims 1-2 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandenborre et al (Immunology. 1999 Nov;98(3):413-21).

Vandenborre et al teaches anti-CTLA-4 antibodies, 11D4, IgG3, 2G12, 4B10 and 14D3, that inhibit the interaction of CTLA-4 with its ligands, CD80/CD86.  Vandenborre et al teaches composition of mAbs comprising 10 µg/ml (abstract and Materials and Methods).  The anti-CTLA-4 mAbs were used in different assays, then the mAbs must be in a pharmaceutical acceptable carrier. 

The reference teachings anticipates the claimed invention. 

14.  Claims 1-2, 5, 18 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkwood et al (Clin Cancer Res; 16(3); 1042–8, 2010).

Kirkwood et al teaches the use of a composition comprising 15 mg/kg tremelimumab, a fully human anti-CTLA-4 monoclonal antibody doses in the treatment of melanoma (abstract).  st ¶).    The anti-CTLA-4 mAb was used in vivo, then the mAb must be in a pharmaceutical acceptable carrier. 

Claim 5 is included because the referenced antibody would have the claimed affinity in the absence of evidence to the contrary. 

The reference teachings anticipates the claimed invention. 

15.  Claims 1-2, 5, 18 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prieto et al.,  (Clin Cancer Res 18(7):2039-2047 (2012))..

Prieto et al teaches the use of a composition comprising 3mg/kg ipilimumab a fully human anti-CTLA-4 monoclonal antibody doses in the treatment of metastatic melanoma (abstract).    The anti-CTLA-4 mAb was used in vivo, then the mAb must be in a pharmaceutical acceptable carrier. 

Claim 2 is included because it is known that Ipi blocks the interaction of CTLA4 with its ligands.

Claim 5 is included because the referenced antibody would have the claimed affinity in the absence of evidence to the contrary. 

The reference teachings anticipates the claimed invention. 

16.  Claims 1-2, 5, 18 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160145355.
The `355 publication teaches Yervoy (Ipilimumab) is a marketed anti-CTLA-4 antibody which has demonstrated improved survival in patients with metastatic melanoma [0004].  The `355 publication further teaches that combined bispecific anti-PD-1 and anti-CTLA-4 antibody as a single biological entity would exhibit efficacy superior to anti-PD-1 or anti-CTLA-4 molecules administered separately or in combination for the treatment of cancer [0007].   Finally, the `355 publication claims a bispecific antibody comprising: (a) a first antigen binding moiety that specifically binds an epitope on human CTLA-4, and (b) a second antigen binding moiety that specifically binds an epitope on a human PD-L1 (published claim 45).  A pharmaceutical composition comprising the bispecific antibody according to claim 45 and a pharmaceutically acceptable excipient (published claim 46). 
Claim 2 is included because it is known that Ipi blocks the interaction of CTLA4 with its ligands.
The `355 publication teaches that an antibody may be characterized by having specific binding activity (Ka) for an antigen of  109 mol-1 or greater [0051].
The reference teachings anticipate the claimed invention.
s 1-3, 5, 18, 26-28 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160145355.
The `355 publication teaches the binding affinities (KD in nM) of the anti-CTLA-4 antibody AGEN1884 and a reference anti-CTLA-4 IgG1 antibody to dimeric and monomeric recombinant human, cynomolgus, mouse, and rat CTLA-4 as measured by surface plasmon resonance (see [0067] and FIG. 1A ).  The `355 publication teaches that AGEN2041w inhibited the binding of CD80 and CD86 to CTLA-4 (see FIG. 5C  and [0293]).  The `355 publication teaches hybridoma cells that produce the anti-CTLA-4 antibody [0244]-[0251].   The publication further provides a pharmaceutical composition comprising an anti-CTLA-4 antibody disclosed herein and a pharmaceutically acceptable carrier or excipient [0032].  Also the publication teaches that the antibody is conjugated to a cytotoxic agent, cytostatic agent, toxin, radionuclide, or detectable label [0027]. The antibody can be human antibodies, humanized antibodies, chimeric antibodies [0090].   Furthermore,  the term "specifically binds to" refers to the ability of an antibody to bind to an antigen with an dissociation constant (Kd) of at least about 1X10-6 M, 1X10 M, 1X10-8 M, 1X10 M, 1X10-10 M, 1X10-11 M, 1X10-12 M, or less, and/or bind to an antigen with an affinity that is at least two-fold greater than its affinity for a nonspecific antigen [0096]. 

The `355 publication teaches  anti-CTLA4 antibody, AGEN1884w-Fab recognizing two regions on human CTLA-4:  Q80VT82 and Y135PPPYYLGIGNGTQI149 (an epitope comprising N145 and P138 of CTLA-4) (see [0083] and FIG. 17A-D).  
 
The reference teachings anticipate the claimed invention.
18. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



19.  Claims 1-3, 5, 7, 9 , 12, 18, 26-28, and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11078281. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `281 patent are directed to  anti-CTLA-4 antibody, W3162-1.154.8-z35 comprising claimed and patented VH and VL of SEQ ID No: 7 and 14 which comprises the VL CDR1-3 of SEQ ID NOs: 41, 32, 22 and VH CDR1-3 of SEQ ID NOs: 36,28,18.  The patented antibody
 is a species or a subgenus that anticipates instantly claimed genus.


20.  No claim is allowed.

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 17, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644